DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomono (US 2017/090830).
Regarding claims 1 and 19, Tomono discloses a non-transitory computer readable storage medium storing a set of program instructions installed on and executed by a computer included in an image processing device and an image processing device comprising: 
a communication interface configured to communicate with a server (see Fig. 1 and paras 19 and 24, network interface 24 provides communication between printer 10 and information management server 50); 
an operation interface (see Fig. 1 and para 21, input interface 18); and 
a controller configured to perform: 
in a case that an agreement is not established for subscription service using the server, an operation disabling process to disable a specific operation using the operation interface, the specific operation being to cause the communication interface to communicate with the server (see Fig. 1 and paras 36-37, 39-40, 46-48, and 51, when a subscription status is “not subscribed”, automatic ink cartridge ordering based on residual ink levels is not available); and 
in a case that the agreement is established, an operation enabling process to enable the specific operation using the operation interface (see paras 28-30, 32, 39-40, and 54, when a subscription status is “subscribed”, automatic ink cartridge ordering based on residual ink levels is available).
Regarding claim 15, Tomono further discloses wherein the controller is configured to further perform: in a case that the agreement is cancelled, a re-disabling process to disable again the specific operation using the operation interface (see paras 46-48, a user can cancel a subscription which disables automatic print cartridge ordering).  
Regarding claim 16, Tomono further discloses wherein after a completion notification notifying of establishment of the agreement is received from the server, the controller performs the operation enabling process (see paras 28-30, 32, 39-40, and 54, when a subscription status is “subscribed”, automatic ink cartridge ordering based on residual ink levels is available).  
Regarding claim 17, Tomono further discloses wherein after a completion notification notifying of establishment of the agreement is received from the server and the controller transmits a response to the completion notification to the server, the controller performs the operation enabling process (see paras 28-30, 32, 39-40, and 54, when a subscription status is “subscribed”, automatic ink cartridge ordering based on residual ink levels is available).  
Regarding claim 18, Tomono further discloses a cartridge mount portion in which a cartridge is mounted, wherein after a specific cartridge is mounted in the mount portion, the controller performs the operation enabling process, the specific cartridge being configured so that starting of charging based on the agreement can be triggered by the specific cartridge being mounted in the mount portion (see Fig. 1 and paras 28-30 and 39-40, a special cartridge 34 is mounted and connected to connector 21 which initiates or continues a subscription agreement).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomono as applied to claim 1 above, and further in view of Zhan (US 2009/0089457), cited in the IDS dated 9/20/21.
Regarding claim 2, Tomono does not disclose expressly wherein the operation interface includes a connection commanding button configured to instruct to attempt reconnection to the server in a case that the communication interface is disconnected from the server.
Zhan discloses wherein the operation interface includes a connection commanding button configured to instruct to attempt reconnection to the server in a case that the communication interface is disconnected from the server (see paras 23 and 26, a reconnect button is displayed to a user to reconnect a printer to a server).
Regarding claim 3, Tomono discloses a display (see Fig. 1 and para 21, display 16).
Tomono does not disclose expressly wherein the controller is configured to further perform: in a case that the connection commanding button is operated while the communication interface maintains connection with the server, attempting reconnection to the server; determining whether the communication interface is reconnected to the server as a result of the attempting; and, controlling the display to display the result of the attempting.
Zhan discloses wherein the controller is configured to further perform: 
in a case that the connection commanding button is operated while the communication interface maintains connection with the server, attempting reconnection to the server; determining whether the communication interface is reconnected to the server as a result of the attempting; and, controlling the display to display the result of the attempting (see paras 23-27, 29, and 32, a reconnect button is displayed to a user to reconnect a printer to a server, the button can be pressed at any time).
Regarding claim 12, Tomono does not disclose expressly a lamp, wherein the controller is configured to further perform: in a case that the agreement is established and connected status between the image processing device and the server is maintained, a lamp turning-on process to turn on the lamp to indicate that the connected status is maintained.
Zhan discloses a lamp, wherein the controller is configured to further perform: in a case that the agreement is established and connected status between the image processing device and the server is maintained, a lamp turning-on process to turn on the lamp to indicate that the connected status is maintained (see paras 29 and 32, a reconnect button is displayed to a user to reconnect a printer to a server, acknowledgement of connection is displayed, such as via a flashing light).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the reconnect button, as described by Zhan, with the system of Tomono.
The suggestion/motivation for doing so would have been to provide a user with easy control to reconnect a printer to a server after some type of disconnection occurs thereby increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Zhan with Tomono to obtain the invention as specified in claims 2 and 3.

Regarding claim 14, Tomono further discloses a printer configured to print an image on a recording medium (see Fig. 1 and paras 19 and 22, printer 10 includes print executor 22); and 
a display (see Fig. 1 and para 21, display 16), 
wherein the controller is configured to further perform: 
an upper limit determination process to determine whether printing number reaches a prescribed upper limit, the printing number indicating number of printing operations performed by the printer in a state that the communication interface is disconnected from the server (see paras 32 and 51-52, after a certain number of pages are printed and the residual ink level decreases below a certain threshold the system tries to transmits such information to the information management server but the communication between the printer and the server may be disconnected due to an unstable network connection or other factor); 
in a case that the printing number reaches the prescribed upper limit, a warning display process to display on the display a warning corresponding to the printing number reaching the prescribed upper limit (see paras 32 and 51-52, a warning message about the residual ink level is displayed to a user); 
in a case that the specific operation is performed while the warning is displayed on the display, a reconnection attempting process to control the communication interface to attempt to reconnect to the server (see para 67, printer 10 can display a screen to a user informing that the cartridge is low on ink and prompting the user to establish a stable network connection); and 
Zhan further discloses a reconnection attempting process to control the communication interface to attempt to reconnect to the server and in a case that the reconnection to the server is successful as a result of the reconnection attempting process, a warning cancellation display process to display on the display a warning cancellation display corresponding to the reconnection being successful (see paras 23-27, a reconnect button is displayed to a user to reconnect a printer to a server, acknowledgement of connection is displayed).

Claims 4-7, 9, 10, and 13 rejected under 35 U.S.C. 103(a) as being unpatentable over Tomono and Zhan as applied to claim 2 and 12 above, and further in view of Kawana (US 2010/0088609), cited in the IDS dated 9/20/21.
Regarding claim 4, Tomono and Zhan do not disclose expressly wherein the operation interface includes a display configured to operably display a first object.
Kawana discloses wherein the operation interface includes a display configured to operably display a first object (see Fig. 16 and paras 45, 89, 92, 94, and 157, management server 106 provides a printer UI with extended UI icons for a plurality of service functions, such as counter history information, toner stock information, and event history information).
Regarding claim 13, Zhan discloses wherein in a case the lamp is turned on (see paras 29 and 32, a reconnect button is displayed to a user to reconnect a printer to a server, acknowledgement of connection is displayed, such as via a flashing light).
Tomono and Zhan do not disclose expressly the controller exceptionally disables the specific operation using the operation interface in the operation enabling process.
Kawana discloses the controller exceptionally disables the specific operation using the operation interface in the operation enabling process (see Fig. 15 and paras 149 and 261-262, if a user is not subscribed to a service then no icon will be displayed to a user).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the display of operation objects, as described by Kawana, with the system of Tomono and Zhan.
The suggestion/motivation for doing so would have been to provide a user with easy control of subscription functions thereby increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Kawana with Tomono and Zhan to obtain the invention as specified in claims 4 and 13.

Regarding claim 5, Kawana further discloses wherein in the operation disabling process, the controller controls the display not to display the first object (see para 149, if a user is not subscribed to a service then no icon will be displayed to a user), 
wherein in the operation enabling process, the controller controls the display to - 30 -display the first object (see para 157, if a user is subscribed to a service then the icon will be displayed to the user via the extended UI).  
Regarding claim 6, Kawana further discloses a storage storing display data representing the first object, wherein the controller is configured to further perform: switching the display from a disabled state to an enabled state, in the disabled state the specific operation using the first object being disabled in accordance with the operation disabling process, in the enabled state the first object being displayed based on the display data so that the specific operation using the first object is enabled in accordance with the operation enabling process (see Figs. 15 and 16 and paras 76, 88-89, 92-94, 149, 157, and 239-241, display data is stored in memory and displayed to the user via the extended UI when a user is subscribed to a service, otherwise the icon is not displayed).
Regarding claim 7, Zhan further discloses wherein the controller is configured to further perform: in a case that the agreement is established and connected status between the image processing device and the server is maintained, a second object display process to control the display to display a second object indicating the connected status (see paras 23-27, 29, and 32, a reconnect button is displayed to a user to reconnect a printer to a server, acknowledgement of connection is displayed, such as via a flashing light).
Regarding claim 9, Kawana further discloses wherein the display is configured to operably display a third object, operation of the third object enabling to display agreement information, the agreement information concerning the agreement and including the first object (see Fig. 16 and paras 160-165, management server 106 provides a printer UI with extended UI icons for a plurality of service functions, such as counter history information, toner stock information, and event history information, three objects are disclosed), 
wherein the controller is configured to further perform: 
before the agreement is established, a third object disabling process to control the third object to be in an inoperable state (see Fig. 15 and paras 149 and 261-262, if a user is not subscribed to a service then no icon will be displayed to a user); and 
in the case that the agreement is established, a third object enabling process to control the third object to be in an operable state (see paras 160-165, 176-177, and 264, an agreement can be established and , if a user is subscribed to a service then the icon will be displayed to the user via the extended UI).  
Regarding claim 10, Kawana further discloses wherein in the third object enabling process, the controller exceptionally controls the third object to be in an inoperable state after the image processing device is turned on until connection between the image processing device and the server is established (see Fig. 15 and paras 149 and 261-262, if a user is not subscribed to a service then no icon will be displayed to a user), 
wherein in the third object enabling process, the controller controls the third object to be in the operable state after the connection is established (see paras 160-165, 176-177, and 264, an agreement can be established and , if a user is subscribed to a service then the icon will be displayed to the user via the extended UI).

Allowable Subject Matter

Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677